Order entered January 7, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01392-CV
                                     No. 05-18-01393-CV

                           IN RE HOWARD HOLLAND, Relator

                Original Proceeding from the 422nd Judicial District Court
                                 Kaufman County, Texas
                     Trial Court Cause Nos. 31608-422 and 31609-422

                                           ORDER
       Before the Court is relator’s December 31, 2018 “Objection to the State’s Response” in

which relator objects to the State’s response to relator’s petition for writ of mandamus and asks

this Court to grant his petition. By opinion and order dated December 21, 2018, the Court

conditionally granted relator’s petition for writ of mandamus. Relator has received the relief

requested in the petition and in the December 31, 2018 objection. Accordingly, we DENY AS

MOOT the relief requested in relator’s December 31, 2018 “Objection to the State’s Response.”


                                                     /s/   ADA BROWN
                                                           JUSTICE